DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
Applicant's amendment filed on 2/21/2022 have been entered and fully considered.  Claims 1, 3, 6, 8 and 11 amended, claims 2, 4, 5, 7, 9, 10 and 12 are canceled, and claims 1, 3, 6, 8 and 11 are currently pending.
Applicant's amendment to figure 1 designating by a legend "Prior Art" has been fully considered, therefore objection to drawings has been withdrawn.
Response to Argument
Applicant’s arguments with respect to claims 1, 3, 6, 8 and 11 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.
Applicant's argument with respect to claims 2, 3, 7 and 8 have been fully considered and are persuasive, therefore claim objections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
BEGIN AMENDMENT 

1. (Currently Amended) A registration method for an IP Multimedia Subsystem (IMS) user, comprising: 
obtaining, by a Home Subscriber Server (HSS), configuration information of a user equipment without authentication data after receiving a register request from the user equipment; 
determining attribute identifiers corresponding to the user equipment according to the configuration information; wherein the attribute identifiers comprise an International Mobile Subscriber Identity (IMSI), an International Mobile Equipment Identity (IMEI) and an IMS identifier; 
concatenating the IMSI, IMEI and IMS identifier in form of character string, and generating a character string using an MD5 algorithm base on the concatenated IMSI, IMEI and IMS identifier; 
generating a new character string based on the character string and a random number using the MD5 algorithm as [[the]] an authentication verification code ResponseHSS; 
sending the random number to a Serving-Call Session Control Function, S-CSCF, through the User Authorization Answer, UAA, to cause the S-CSCF send an unauthorized answer to the user equipment;
obtaining a response verification code Response in a received answer message fed back by the user equipment, wherein the response verification code Response is 
determining whether the Response is same as the ResponseHSS, and when the Response is same as the ResponseHSS, sending the register request to an application server to register the user equipment.
6. (Currently Amended) A home subscriber server (HSS), comprising: 
a receiver configured to receive a register request from a user equipment without authentication data; 
a processor configured to: 
obtain configuration information of the user equipment; 
determine attribute identifiers corresponding to the user equipment according to the configuration information; wherein the attribute identifiers comprise an International Mobile Subscriber Identity (IMSI), an International Mobile Equipment Identity (IMEI), and an IP Multimedia Subsystem (IMS) identifier; 
concatenate the IMSI, IMEI and IMS identifier in form of character string, and generate a character string using an MD5 algorithm base on the concatenated IMSI, IMEI and IMS identifier; and 
generate a new character string based on the character string and a random number using the MD5 algorithm as [[the]] an authentication verification code ResponseHSS; 
a transmitter configured to: 

the receiver is further configured to receive an answer message fed back by the user equipment; the processor is further configured to obtain a response verification code (Response) in the answer message, wherein the response verification code Response is obtained by the user equipment based on the random number and the attribute identifiers, determine whether the Response is same as the ResponseHSS, and when the Response is same as the ResponseHSS, control the transmitter to send the register request to an application server to register the user equipment.
	END AMENDMENT
Allowable Subject Matter
Claims 1, 3, 6, 8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to a registration method and device for an IMS user, so as to solve the technical problem of being unable to control the devices used by the IMS users to thereby greatly affect the security of the enterprise network.
The prior arts of record, Xu, Li, Wu, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose determining attribute identifiers corresponding to the user equipment according to the configuration information; wherein the attribute identifiers comprise an International Mobile Subscriber Identity (IMSI), an International Mobile Equipment 
Accordingly, Applicant’s independent claims 1 and 6 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 2/21/2022.
Claims 3, 8 and 11 are allowed by the virtue of their dependency from allowed independent claim 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./

/Srilakshmi K Kumar/           SPE, Art Unit 2647